      Case 2:19-cv-11149-LMA-DMD Document 38 Filed 11/17/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

REC Marine Logistics, LLC,         )                       CIVIL ACTION
Plaintiff                          )
                                   )                       NO.2:19-cv-11149-LMA-DMD
versus                             )
                                   )
DeQuincy R. Richard                )                       JUDGE Africk
Defendant                          )                       MAGISTRATE (3)
___________________________________)

     EX PARTE MOTION TO CONTINUE LITIGATION ON COUNSEL ILLNESS

    Now comes undersigned Counsel for all Defendants, and upon suggesting that he has

suffered a sudden and unexpected illness and disability which needs immediate medical care,

moves for a short continuance of currently scheduled litigation activities, including a discovery

hearing on 20th November 2019, for an anticipated thirty days, but will report developments to

the Court and counsel within three weeks; and hereby Counsel prays therefor.




                                            Respectfully Submitted,

                                            //Fred E. Salley
                                            BY:________________________________
                                            FRED E. SALLEY, T.A. (11665)
                                            SALLEY & ASSOCIATES
                                            P.O. Box 3549
                                            77378 Hwy 1081 Cretien Annex
                                            Covington, Louisiana 70434
                                            Telephone: (985) 867-8830
                                            Facsimile (985) 867-3368
                                            Counsel for Plaintiff, REC
                                            Marine Logistics, LLC
